Citation Nr: 0519198	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-18 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance (A&A) of another 
person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran was scheduled for a hearing before the Board at 
the RO in May 2005.  However, he failed to report to that 
hearing.

In a June 2005 Informal Hearing Presentation, the veteran's 
representative characterized the issue on appeal as 
entitlement to SMC based on the need for A&A or at the 
housebound rate.  The Board notes that this appeal has been 
procedurally developed for appellate review on the issue of 
entitlement to SMC solely based on the need for A&A.  Because 
the issue of entitlement to SMC at the housebound rate has 
not been developed for appellate review, it is referred to 
the RO for appropriate action. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.  In this regard, the Board is of the opinion 
that further development of the record is required to comply 
with VA's duty to assist the veteran in the development of 
the facts pertinent to his SMC claim.

The veteran's service-connected disabilities are: 
degenerative disc disease of the lumbar spine, rated 60 
percent disabling; and residuals of left (minor) shoulder 
injury, rated 20 percent disabling.  In the instant case, the 
veteran contends that, because of his service-connected 
disabilities, he is severely disabled and requires assistance 
to perform the normal functions of everyday self-care.  
Statements from the veteran's private physicians dated from 
2001 to 2003 and VA examination reports dated in 2003 and 
2004 indicate that the veteran is significantly disabled due 
to multiple disabilities, and that he required the assistance 
of his wife to dress and ambulate.  However, all the 
physicians noted that the veteran also had various 
nonservice-connected disabilities (including knee 
disabilities, blindness in the left eye, heart disease and 
cancer) and none of the physicians distinguished between the 
veteran's service- and nonservice-connected disabilities.  As 
the determination of whether the veteran is entitled to SMC 
must be based on service-connected disabilities alone, the 
Board finds that another VA examination is required.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should arrange for 
the veteran to undergo a VA examination 
by an examiner with appropriate expertise 
to determine the impact of the veteran's 
service-connected disabilities alone on 
his ability to perform functions of self 
care.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review.  

The examiner should specifically 
indicate, with regard to limitations 
imposed by service-connected disabilities 
alone, whether the veteran can dress and 
undress himself; whether he is able to 
keep himself ordinarily clean and 
presentable; whether he is in frequent 
need of adjustment of any special 
prosthetic or orthopedic appliances for 
which he needs assistance; whether he can 
feed himself; whether he can attend to 
the wants of nature; whether his 
disability requires him to remain in bed; 
and whether he otherwise requires care or 
assistance on a regular basis to protect 
himself from the hazards or dangers 
incident to his daily environment.  The 
examiner should describe the findings in 
detail and provide a complete rationale 
for all opinions and conclusions.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue to the veteran and his 
representative a Supplemental Statement 
of the Case and afford them the 
appropriate opportunity for response 
thereto.

4.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							

(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




